57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Donald E. KUBICEK, Plaintiff-Appellant,v.Robin A. HEYEN, individually and officially;  Byron R.Buzek, individually and officially; Allen Moore,individually and officially;  Mike Kovarik, individually andofficially; Gerald Bruening, individually and officially;Rick Nettifee, individually and officially, Defendants-Appellees,Gregory Baumann, individually and officially, Defendant,Jeff Wooters, individually and officially;  Jeff Good,individually and officially; George Beyer, individually andofficially;  Jim Clark, individually and officially; TimCoffey, individually and officially;  Dave Parks,individually and officially; Robert Conner, individually andofficially, Defendants-Appellees,City of Crete, Nebraska;  County of Saline, Nebraska, Defendants.
No. 94-2616
United States Court of Appeals,Eighth Circuit.
Submitted:  May 29, 1995Filed:  June 15, 1995

Before McMILLIAN, FAGG, and MAGILL, Circuit Judges.
PER CURIAM.


1
Donald E. Kubicek appeals the district court's grant of summary judgment to five members of the Saline County Sheriff's Office in Kubicek's civil rights action.  On review of the record, we find no error by the district court.  The court will not consider Kubicek's arguments raised for the first time on appeal.  We thus affirm on the basis of the district court's opinion.


2
The motion to dismiss the remaining defendants from this appeal is granted.


3
Accordingly, we affirm.  See 8th Cir.  R. 47B.